In the

        United States Court of Appeals
                    For the Seventh Circuit
                        ____________________ 
No. 13‐1592 
UNITED STATES OF AMERICA, 
                                                       Plaintiff‐Appellee, 

                                     v. 

MATTHEW POULIN, 
                                                   Defendant‐Appellant. 
                        ____________________ 

          Appeal from the United States District Court for the 
                        Central District of Illinois. 
        No. 4:11‐cr‐40116‐MMM‐JAG — Michael M. Mihm, Judge. 
                        ____________________ 

    ARGUED NOVEMBER 12, 2013 — DECIDED MARCH 6, 2014 
                ____________________ 

   Before  ROVNER  and  SYKES,  Circuit  Judges,  and  DURKIN, 
District Judge. 
      DURKIN,  District  Judge.  Law  enforcement  officers  used 
file‐sharing  software  to  discover  Matthew  Poulin  had  been 
                                                 
 Of the United States District Court for the Northern District of Illinois, 

sitting by designation.  
     
2                                                    No. 13‐1592 

downloading  and  transmitting  child  pornography  in  the 
basement  of  his  mother’s  house.  As  a  result,  Poulin  was 
charged  with  receipt  of  child  pornography,  18  U.S.C.  § 
2252A(a)(2)(A), (b)(1); and possession of child pornography, 
18 U.S.C. § 2252A(a)(5)(B), (b)(2). He later pled guilty to both 
charges and received a 115‐month prison term, followed by 
a  lifetime  term  of  supervised  released  with  various  condi‐
tions attached. Poulin now challenges the length of his pris‐
on term and the accompanying supervised release, as well as 
certain  conditions  of  the  supervised  release  term.  For  the 
reasons that follow, we vacate Poulin’s sentence and remand 
for resentencing.  
                       BACKGROUND 
    Poulin was born and  raised  in California,  where he pre‐
dominantly  lived  with  his  grandparents.  In  2003  at  age 
eighteen,  Poulin  married  a  woman  who  he  would  later  di‐
vorce in 2006. It was around that time when Poulin fathered 
a son with another woman—a son he later obtained primary 
custody of after moving to Moline, Illinois, in June 2011. 
    In August 2011, Poulin and  his  son moved  into Poulin’s 
mother’s  house.  Poulin’s  mother,  stepfather,  and  step‐
siblings (ages 5 and 6) also resided in the house. Poulin had 
a bedroom  in the basement, where he kept a computer  and 
looked at adult pornography on a daily basis. At some point, 
Poulin became interested in child pornography, and he used 
file‐sharing software to search and download at least 30 vid‐
eos of child pornography.  
   In September 2011, law enforcement officers remotely ac‐
cessed Poulin’s computer files through file‐sharing software. 
They  discovered  that  Poulin  was  offering  to  distribute  cer‐
No. 13‐1592                                                         3 

tain  child‐pornography  videos.  In  response,  the  officers  ob‐
tained and executed a valid search warrant of Poulin’s resi‐
dence. Poulin’s computer, two hard drives, and a television 
were  seized.  A  forensic  examination  of  the  items  revealed 
the illicit videos.  
     A grand jury returned a two‐count indictment in Decem‐
ber 2011, charging Poulin with receipt of child pornography, 
in  violation  of  18  U.S.C.  §  2252A(a)(2)(A),  (b)(1)  (“Count 
One”), and possession of child pornography, in violation of 
18  U.S.C.  §  2252A(a)(5)(B),  (b)(2)  (“Count  Two”).  Dr.  Ron 
Nieberding,  a  licensed  clinical  psychologist,  was  asked  to 
evaluate  Poulin’s competency  to stand trial.  Dr. Nieberding 
in turn filed two reports with the court—the first addressed 
Poulin’s  trial  competency;  the  second,  Poulin’s  mental  state 
at  the  time  of  the  offense.  The  reports  provided  a  thorough 
analysis of Poulin’s personal history and of his lengthy med‐
ical and psychiatric history.  
   The  district  court,  taking  the  reports  into  consideration, 
found  Poulin  competent  to  stand  trial.  Poulin  subsequently 
pled guilty to both counts without a plea agreement.  
    The  case  proceeded  to  sentencing.  The  probation  office 
prepared a Presentence Investigation Report (“PSR”), which 
gave Poulin a total offense level of 34 with a criminal history 
category of I (because Poulin had no prior criminal history), 
resulting  in  an  advisory  guidelines  range  of  151  to  188 
months’  imprisonment.  The  statutory  supervised  release 
range was 5 years to life, though the guidelines recommend 
the maximum term be imposed when the conviction is for a 
sex  offense.  See  U.S.S.G.  §  5D.2(b)(2).  The  probation  office 
also  recommended  as  conditions  of  supervised  release  that 
Poulin undergo mandatory drug testing and register as a sex 
4                                                       No. 13‐1592 

offender  wherever  he  resides.  The  probation  office  later 
supplemented  the  PSR  and  recommended  nine  additional 
conditions.  Poulin  objected  to  three  of  them:  (1)  a  ban  on 
possessing  material  depicting  or  alluding  to  sexual  activity 
or depicting sexual arousing material; (2) a ban on accessing 
sexually‐oriented  websites;  and  (3)  a  ban  on  contact  with 
minors,  including  “incidental  contact  with  minors  and  con‐
tact with minor family members for no apparent reason.” 
    The  district  court  held  a  sentencing  hearing  on  January 
24,  2013.  The  judge  adopted  the  guidelines  calculation  con‐
tained in the PSR but continued the sentencing in light of the 
impending decision in United States v. Goodwin, 717 F.3d 511 
(7th Cir. 2013), cert. denied, No. 13‐5762 (Oct. 8, 2013); which 
involved an appeal from a district court’s imposition of cer‐
tain  conditions  on  a  sex  offender  during  his  supervised  re‐
lease.  
    A  second  hearing  was  held  on  March  15,  2013,  despite 
the  fact  Goodwin  had  not  yet  been  decided.1  The  hearing 
predominantly  focused  on  the  conditions  of  supervised  re‐
lease.  One  central  issue  involved  the  phrase  “sexually  ori‐
ented  websites,”  which  the  district  judge  noted  was  vague. 
Instead,  the  judge  suggested  that  “pornographic”  websites 
would be more appropriate and, in doing so, stated that he 
believed  all  pornography  is  illegal,  including  adult  pornog‐
raphy.  Defense  counsel  directed  the  judge  to  Miller  v.  Cali‐
fornia,  413  U.S.  15,  36  (1973),  which  held  that  only  obscene 
material  is  not  protected  by  the  First  Amendment,  but  the 
judge’s response implied that Miller defined what constitutes 

                                                 
1 Goodwin was decided on May 8, 2013.  
No. 13‐1592                                                         5 

pornography,  rather  than  obscenity.  The  parties  also  dis‐
cussed the ban on contact with minors—a focal point of the 
Goodwin  case,  see  Goodwin,  717  F.3d  at  523–24  (vacating  a 
condition  of  supervised  release  prohibiting  the  defendant 
from  having  contact  with  minors  because  the  district  court 
did  not  adequately  explain  why  the  condition  was  neces‐
sary).  Poulin  argued  that  the  condition  was  inapplicable  to 
him because his conduct did not involve contact with minors 
and the condition prevented him from having unsupervised 
physical contact with his son. The judge nevertheless reject‐
ed  Poulin’s  argument  on  that  point,  in  addition  to  Poulin’s 
other challenges to the supervised release conditions. 
    The  parties  then  discussed  Poulin’s  prison  term.  The 
government  recommended  a  within‐guidelines  range  sen‐
tence because the offenses were committed in a home where 
three small children resided, even though there was no evi‐
dence  that  Poulin  had  ever  abused  any  children.  The  gov‐
ernment also discussed Poulin’s statement at the time of his 
arrest  that  it  was  a  “bullsh*t  crime”  and  that  he  was  “not 
hurting anyone.” Conversely, Poulin’s counsel asked for a 5‐
year  prison  term  (the  statutory  minimum)  because  Poulin 
was  27  at  the  time  of  sentencing,  had  a  strong  relationship 
with his son, had never before been in trouble with the law, 
and  had  never  laid  his  hands  on  a  minor.  Poulin’s  counsel 
also  explained  that  there  is  no  correlation  between  posses‐
sion of child pornography and contact sex offenses and that 
a 2010 Sentencing Commission survey demonstrated the ma‐
jority of federal judges, roughly 70%, find the child pornog‐
raphy guidelines in a case like this to be extreme and unwar‐
ranted.  Additionally,  Poulin  read  a  statement  in  allocution, 
admitting  responsibility  for  the  offenses  but  claiming  that 
the officers who interviewed him “twist[ed] [his] words and 
6                                                     No. 13‐1592 

misunderstood [his] answers.” He also recited Job 9:20 to the 
court:  “Though  I  am  innocent,  my  own  words  will  pro‐
nounce me guilty. Though I am blameless, they would prove 
me wicked.” 
    The  district  judge  adopted  the  factual  findings  and 
guideline  calculations  of  the  PSR.  The  judge  then  imposed 
concurrent 115‐month prison terms on the two counts Poulin 
pled  guilty  to,  followed  by  concurrent  life  terms  of  super‐
vised release. In doing so, the judge chastised Poulin’s quote 
from  Job,  stating,  “[Y]ou’re  not  blameless.  You  wouldn’t  be 
here if you weren’t.” He also made a brief reference to Pou‐
lin’s survey argument, stating that he did not see “the same 
degree of disconnect.” The judge then imposed certain con‐
ditions  for  Poulin’s  supervised  release,  orally  declaring  in 
part: 
       You  shall  participate  with  the  U.S.  Probation 
       Officeʹs  Computer  and  Internet  Monitoring 
       Program during your term of supervision. The 
       monitoring  program  will  start  as  soon  as  pos‐
       sible  after  your  supervision  term  begins.  You 
       shall sign the rules of the program and comply 
       with the conditions. During this time, you shall 
       install  filtering  software  on  any  computer  you 
       possess  or  use  which  will  monitor  and  block 
       access  to  pornographic  websites.  Thatʹs  both 
       adult and child pornographic websites. 
                               * * * 
       [Y]ou  shall  have  no  contact  with  any  person 
       under the age of 18, except in the presence of a 
       responsible adult who is aware of the nature of 
No. 13‐1592                                                       7 

       your background and current offense and who 
       has been approved by the probation officer, ex‐
       cept  in  the  course  of commercial  business  and 
       in cases of incidental or unintentional conduct. 
                               * * * 
       You  shall  not  receive  or  transmit  any  pornog‐
       raphy, including adult and child pornography, 
       via the Internet nor visit any website including 
       chat  rooms  or  bulletin  boards  containing  any 
       pornography,  including  adult  and  child  por‐
       nography. 
                              * * * 
       You shall neither possess nor have under your 
       control  any  material  that  contains  adult  or 
       child  pornography.  This  includes  but  is  not 
       limited  to  any  material  obtained  through  ac‐
       cess  to  any  computer  and/or  communication 
       device including a computer and/or communi‐
       cation device for employment purposes or any 
       material linked to computer or communication 
       device access or use. 
    Judgment  was  entered  on  March  19,  2013.  Everything 
contained  in  the  written  order  was  consistent  with  the  dis‐
trict judge’s oral pronouncement, except the phrase “sexual‐
ly arousing material” was used in the written order instead 
of  “pornography,”  which  was  contained  in  the  oral  pro‐
nouncement. 
                         DISCUSSION 
   Poulin challenges his 115‐month prison term, the lifetime 
term  of  supervised  release,  and  certain  special  conditions 
8                                                           No. 13‐1592 

accompanying  the  supervised  release  term.  He  claims  the 
district court committed procedural error in fashioning both 
the prison term and the supervised release term, and abused 
its  discretion  when  it  imposed  certain  conditions  of  super‐
vised release.  
                                    I. 
    Poulin  contends  the  district  court  committed  procedural 
error by failing to address his principal mitigating argument. 
District  courts  must consider  a  defendant’s  “principal,  non‐
frivolous  arguments  in  mitigation”  when  selecting  an  ap‐
propriate sentence for a defendant. United States v. Chapman, 
694 F.3d 908, 913 (7th Cir. 2012). The judge must explain his 
rationale  for  why  a  given  sentence  is  appropriate,  United 
States  v.  Paige,  611  F.3d  397,  398  (7th  Cir.  2010),  providing 
enough detail so that a reviewing court can adequately eval‐
uate the judge’s balancing of the 18 U.S.C. § 3553(a) factors. 
See  United  States  v.  Robertson,  662  F.3d  871,  879  (7th  Cir. 
2011). A sentencing judge’s failure to adequately explain his 
sentence  is  a  procedural  error  that  may  require  remand. 
United  States  v.  Spiller,  732  F.3d  767,  769  (7th  Cir.  2009);  see 
United States v. Schroeder, 536 F.3d 746, 755–56 (7th Cir. 2008). 
We  conduct  a  de  novo  review  as  to  whether  a  district  court 
committed  any  procedural  error.  United  States  v.  Annoreno, 
713 F.3d 352, 356 (7th Cir. 2013).  
     Poulin  argued  at  his  sentencing  hearing  that  70%  of  the 
federal  judges  who  responded  to  a  2010  Sentencing  Com‐
mission  survey  stated  that  they  believed  the  guidelines 
ranges  were  extreme  and  unwarranted  in  sex  offense  cases 
like Poulin’s, which only involved possession and/or receipt 
of  child  pornography.  When  addressing  this  argument,  the 
judge stated in full:   
No. 13‐1592                                                            9 

    At  some  point,  [defense  counsel]  made  some  com‐
    ment about—I don’t know the exact context, but this 
    level of punishment for these images. I, frankly, don’t 
    see  the  degree  of  disconnect  that  [defense  counsel] 
    does. 
The  government  argues  this  was  sufficient  commentary  re‐
garding Poulin’s argument because the judge referred to the 
argument, even if he did not provide an elaborate discussion 
rejecting  it.  It  also  argues  that  the  judge  implicitly  consid‐
ered  the  argument  because  Poulin  received  a  below‐range 
sentence. We disagree. 
      It  is  undeniable  that  Poulin  received  a  below‐range  sen‐
tence,  but  that  does  not  mean  the  district  judge  adequately 
considered and took into account Poulin’s argument that the 
overall calculation was excessive here. First, this is not a sit‐
uation where a judge failed to address an argument that was 
“so  weak  as  not  to  merit  discussion.”  See  United  States  v. 
Cunnigham, 429 F.3d 673, 679 (7th Cir. 2005) (“A judge who 
fails to mention a ground of recognized legal merit (provid‐
ed it has a factual basis) is likely to have committed an error 
or  oversight.”).  We  previously  held  that  Poulin’s  argu‐
ment—“that  the  child‐pornography  guidelines  do  not  ap‐
proximate  the  goals  of  sentencing  when  applied  to  defend‐
ants  convicted  only  of  possession  who  have  no  history  of 
contact  offenses”—is  a  valid  argument  that  a  sentencing 
judge  must  address.  United  States  v.  Martin,  718  F.3d  684, 
687–88 (7th Cir. 2013).2 The judge was thus required to con‐
                                                 
2 Martin was decided after Poulin was sentenced in this case. The refer‐

ence to Martin is simply additional support for Poulin’s contention that 
his argument is neither frivolous nor without a factual basis.  
10                                                              No. 13‐1592 

sider it, and then provide reasons explaining his acceptance 
or rejection of it. He did not do that here. Cf. United States v. 
Pape, 601 F.3d 743, 749 (7th Cir. 2010). 
    Additionally, this is not a situation where we can be con‐
fident  the  judge  “implicitly”  considered  the  argument  in 
fashioning  his  sentence.  See  United  States  v.  Poetz,  582  F.3d 
835,  838–40  (7th  Cir.  2009)  (holding  that  there  is  no  error 
when  a  district  judge  does  not  explicitly  discuss  an  argu‐
ment if “it is apparent from th[e] record that the judge fully 
understood [the] argument on th[e] point and implicitly con‐
sidered  and  rejected  it  in  imposing  a  lenient,  below‐
guidelines term of imprisonment”). The judge here explicitly 
stated that he did not know the exact context of Poulin’s ar‐
gument,  simply  referring  to  it  as  “some  comment.”  This 
“comment”  was  Poulin’s  main  argument  for  leniency,  and 
we have no idea whether proper consideration of it (or con‐
sideration  at  all)  would  have  affected  Poulin’s  prison  term. 
The procedural  error was  therefore not harmless, see United 
States  v.  Gulley,  722  F.3d  901,  910–11  (7th  Cir.  2013);  United 
States  v.  Tovar‐Pina,  713  F.3d  1143,  1147–48  (7th  Cir.  2013); 
and  a  remand  for  resentencing  on  the  prison  term  is  re‐
quired.  The  judge  will  have  the  opportunity  to  adequately 
address  Poulin’s  mitigating  arguments  and  more  fully  ex‐
plain his chosen prison term.3  
                                                 
3  Poulin also argues that his term of imprisonment should be vacated on 

the alternative ground that the district court erred by relying on clearly 
erroneous facts in fashioning his sentence. Specifically, he contends that 
the  judge  mistakenly  thought  that  adult  pornography  was  illegal  and 
that  the  judge  misunderstood  his  allocution  statement  and  reference  to 
the Book of Job. We need not address these arguments, as a remand on 
Poulin’s principal argument is required.  
No. 13‐1592                                                                   11 

                                                    II. 
    The statutory supervised‐release range in this case was 5 
years  to  life,  with  the  guidelines  policy  statement  recom‐
mending  the  maximum  term  because  the  case  involved  sex 
offenses.  See  U.S.S.G.  §  5D.2(b)(2).  The  district  judge  im‐
posed the maximum term (life) but did not provide any rea‐
sons for why he felt a life term of supervised release was ap‐
propriate. Poulin contends this was an error requiring rever‐
sal, and the government agrees. Accordingly, we vacate the 
life term of supervised release without further discussion.  
                                                    III. 
     As a final matter, Poulin challenges two conditions of his 
supervised  release: (1) the prohibition of unsupervised con‐
tact  with  minors,  including  his  own  son  and  family  mem‐
bers;  and  (2)  the  prohibition  on  accessing  and  possessing 
adult  pornography.4  He  contends  the  district  court  abused 
its  discretion  in  imposing  the  conditions.  The  government 
agrees  we  should  vacate  the  conditions,  conceding  that  the 
record  lacks  the  explanation  necessary  for  us  to  review  the 
validity  of  the  challenged  conditions.  This  is  the  approach 
we  recently  followed  in  United  States  v.  Shannon,  ___  F.3d 
___, 2014 WL 607497 (7th Cir. Feb. 18, 2014), another case in‐
volving a lifetime ban on adult pornography, and we find it 
to  be  appropriate  here  as  well.  Accordingly,  we  also  vacate 
the conditions of Poulin’s supervised release.  
       
                                                 
4  These  two  “conditions”  relate  to  the  four  special  conditions discussed 

above,  which  each  involve  unsupervised  contact  with  minors  or  adult 
pornography.  
12                                                     No. 13‐1592 

                         CONCLUSION 
    For  the  foregoing  reasons,  we  VACATE  Poulin’s  prison 
and  supervised  release  terms,  as  well  as  the  special  condi‐
tions  accompanying  his  supervised  release,  and  REMAND 
for  resentencing.  We  are  careful  to  note,  however,  that  we 
express  no  opinion  as  to  the  overall  appropriateness  of  the 
particular prison term, term of supervised release, and con‐
ditions of supervised release previously imposed. Cf. United 
States  v. Adkins, ___ F.3d ___, 2014 WL 607497  (7th  Cir. Jan. 
30, 2014) (vacating a special condition of supervised release 
involving a ban on pornography because it was impermissi‐
bly vague).